Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-18-00651-CV

               IN THE INTEREST OF D.B., IV, B.N.B., AND T.L.S., Children

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02206
                        Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. Counsel’s motion to withdraw is DENIED. It is ORDERED that no costs be
assessed against appellants in relation to this appeal because appellants qualify as indigent under
TEX. R. APP. P. 20.

       SIGNED February 20, 2019.


                                                   _____________________________
                                                   Irene Rios, Justice